Citation Nr: 0211154	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  95-26 518	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for phlebitis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to June 
1949.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating action of 
the RO in Boston, Massachusetts.  The RO in Providence, Rhode 
Island, most recently certified the appeal to the Board.  

In a July 1998 decision, the Board denied the veteran's 
claim.  The veteran filed a timely appeal to the United 
States Court of Veterans Appeals (the United States Court of 
Appeals for Veterans Claims since March 1, 1999) (Court).  In 
a February 2000 Decision, the Court reversed the July 1998 
Board decision and remanded the matter to the Board for 
further proceedings consistent its decision.  

In September 2000, the Board, in turn, remanded the matter to 
the RO for further development, and in October 2001, remanded 
the claim to the RO again.  As the RO has continued the 
denial of the claim on appeal, that matter has been returned 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  While the claims file includes comments by two private 
physicians that appear to provide a nexus between a current 
venous condition and phlebitis or deep venous thrombosis in 
service, neither the veteran's service medical records, or a 
post-service hospital summary, contains medical evidence of 
any such condition in service or shortly thereafter.

3.  The claims file includes a competent and persuasive 
medical opinion, based on examination of the veteran and 
thorough review of the record, that militates against the 
veteran's claim.  


CONCLUSION OF LAW

The criteria for service connection for phlebitis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the July 1995 statement of the case, numerous 
supplemental statements of the case, the September 2000 and 
October 2001 Board remands, and various correspondence from 
the RO (specifically, correspondence dated in November 2000 
and October 2001), the veteran and his representative have 
been notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence which would 
substantiate his claim, and the evidence which has been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and 
provided ample opportunity to submit information and 
evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  In an October 2001 letter, the RO not only 
informed the veteran and his representative of the notice and 
duty to assist provisions of the VCAA, but what the evidence 
had to show to establish entitlement for service connection, 
what medical and other evidence the RO had obtained and which 
requests for records had yielded negative responses, and what 
the RO was doing because the veteran had not responded to a 
previous request for information.  Hence, the duty to notify 
has been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran was 
afforded the opportunity for a hearing, and presented 
testimony before a hearing officer at the RO.  Private and VA 
medical records have been associated with the claims file, 
and the RO has arranged for the veteran to undergo a VA 
examination in connection with the claim, most recently at 
the Board's request; the requested medical opinion has been 
obtained.  

Furthermore, in connection with the Court's indication that 
the opinions of two private physicians presented in support 
of the claim should be clarified, the RO, at the Board's 
direction, requested that each physician provide a 
supplemental statement explaining the basis for his opinion.  
As explained in more detail, below, a supplemental statement 
from each physician subsequently was received; however, one 
such opinion clearly was based on a mistaken impression that 
the veteran's service records had been destroyed.  When the 
RO requested, in November 2000, that the veteran provide a 
release to enable it to forward copies of the service medical 
records, and a 1949 VA medical hospital summary, to that 
physician, in order to ascertain whether an actual review of 
the records would change the physician's opinion, the veteran 
did not respond; hence, no further opinion from that 
physician could be obtained.  Hence, the Board finds that the 
RO complied with the Board's directions in this regard to the 
extent possible.

Finally, the Board points out that neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, in September and November 2000 
letters, the RO notified the veteran and his representative 
of the specific evidence that had already been reviewed in 
connection with his claim and informed him of additional 
evidence he may wish to submit.  To date, there has been no 
response from either the veteran or his representative. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first directing, or remanding the 
claim to the RO for, any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claim is ready to be considered on the 
merits. 

I.  Background

The veteran's service medical records reflect that in June 
1948, the veteran complained of soreness and swelling of the 
right foot.  It was noted that one week prior to admission to 
the hospital, the veteran had developed three blisters on the 
sole of his right foot.  He presented to sick call and was 
given an ointment.  The blisters did not improve, so the 
veteran opened the blisters and used various antiseptics, 
without improvement.  He presented to the hospital and was 
diagnosed as having acute cellulitis secondary to 
dermatophytosis of the right foot.  The report of a June 1949 
separation examination noted a history of foot infection 
"IMS" (incurred in military service).

In August 1949, shortly after separation from service, the 
veteran was admitted to a VA hospital for treatment of 
swelling, redness and pain in the left foot and lower leg.  
It was noted that there had been previous fungus infection of 
the feet while in service, one year prior to admission.  The 
diagnosis was that of cellulitis of the left foot and leg; 
treated, improved.  

In a November 1949 rating action, service connection for 
cellulitis was denied.

Post-service medical records include private treatment 
reports detailing August 1981 surgical treatment for varicose 
veins of the right leg.  The diagnosis was that of bilateral 
varicose veins involving the greater and lesser saphenous 
systems.  A September 1981 hospital summary notes a diagnosis 
of acute phlebitis, greater saphenous system, left leg, and 
details the surgical treatment for that condition.  In May 
1986, the veteran underwent additional surgery on his right 
leg.  

The veteran submitted a claim of service connection in March 
1995.  He noted that he had contracted phlebitis during 
service, was treated at a VA hospital shortly after service 
and had undergone three additional surgeries.  

In support of his claim, the veteran submitted statements 
from his sister and a private physician.  The veteran's 
sister, a registered nurse, stated that she had visited the 
veteran at a VA hospital in August 1949 and at that time he 
was undergoing treatment for phlebitis.  She also recalled 
that he had been prevented from serving as a Reservist 
because of phlebitis.

In a February 1995 statement, John J. Ambrosino, M.D., a 
vascular surgeon, stated that the veteran had a history of 
having had phlebitis in service and it was Dr. Ambrosino's 
opinion that part of the veteran's "problems stem from his 
phlebitis in the past and this should be recognized as a 
disease process related to his military service."

In a March 1995 statement, Nishan J. Kechejian, M.D., noted 
that the veteran had a history of thrombophlebitis dating 
back to the to the days while stationed with the U.S. Army in 
Germany in 1948, and that, since then, the veteran had had 
recurrent bouts of thrombophlebitis.  The physician offered 
the following:  

It is my considered opinion with medical certainty 
that [the veteran] has a permanent chronic 
disability that is directly related to his original 
phlebitis in 1948 while he was a member of the U.S. 
Armed Forces....[His] postphlebitic state with his 
present disability is directly related to his 
military duty.

In an undated note, Joseph Scalzo, M.D., noted that the 
veteran had been seen in October 1981 for varicosities and 
phlebitis and was referred to a vascular surgeon for further 
treatment.  

In a July 1995 statement, an individual who had served with 
the veteran recalled that the veteran was hospitalized for 
treatment of phlebitis during service.

In an October 1995 statement, Dr. Ambrosino stated that the 
veteran's current leg condition "is probably related to his 
military service and [the] deep venous thrombosis that he had 
while in the service."  

In December 1995, the veteran reiterated his assertions 
during hearing before an RO hearing officer.   

In a July 1998 decision, the Board denied the veteran's 
claim.  As noted above, he perfected a timely appeal to the 
Court. 

In the February 2000 memorandum decision reversing the 
Board's July 1998 decision, the Court noted that the bases 
for the private physicians' opinions were not articulated and 
that clarification should be sought.  In September 2000, the 
Board remanded the matter on appeal to the RO to, inter alia, 
obtain that clarification, and, if necessary, to arrange for 
the veteran to under medical examination to obtain an opinion 
on the question of a relationship between any current 
phlebitis and service.    

In a September 2000 response to the RO's request for 
additional information, Dr. Ambrosino stated that he had 
attributed the veteran's post-phlebitic syndrome to a deep 
venous thrombosis which the veteran described he had in 
service.  In support of his reasoning, Dr. Ambrosino included 
several medical articles.  

In a September 2000 letter, Dr. Kechejian noted that he had 
not treated the veteran since 1995 and, therefore, had no new 
information to add since his March 1995 letter.  In a 
November 2000 letter, Dr. Kechejian referred to his March 
1995 statement, but noted that the veteran's "medical 
records" had apparently been lost.  Dr. Kechejian detailed 
the findings noted at the time he treated the veteran in 1986 
and offered his assessment as to the extent of the veteran's 
current disability.  

In a November 2000, the RO advised the veteran of Dr. 
Kechejian's mistaken impression that his medical records were 
lost, noting that the service records, as well as the report 
of a 1949 hospital summary, are of record; as indicated 
above, those records show treatment for cellulitis, not 
thrombophlebitis.  The RO requested that the veteran provide 
a release to enable it to forward those records to the 
physician for the purpose of obtaining information as to 
whether a review of the actual records would change the 
physician's opinion.  The veteran did not respond.    

Because the additional medical evidence did not present a 
basis for allowance of the claim, the RO arranged, pursuant 
to the Board's remand instructions, for the veteran to 
undergo a VA vascular examination in April 2001.  The 
examiner noted the veteran's in-service treatment for 
blisters on his foot and subsequent admission to the 
hospital.  The veteran told the examiner that he had 
phlebitis at that time, but could not describe what that 
entailed.  The examiner commented that the veteran's report 
that he was returned to duty after two weeks suggested that 
he did not have a deep or superficial thrombophlebitis at 
that time.  It was the examiner's opinion that the veteran 
suffered cellulitis in the foot, secondary to the blisters, 
during service.  The veteran reported no further problems 
with his feet or legs during the remainder of his service.  
He indicated that after service he had a business of his own 
that required that he be on his feet.  He suffered swollen 
legs and sold the business because he was advised to stay off 
his feet.  Thereafter, he worked in two other jobs for over 
30 years and reportedly experienced no loss of work because 
of his feet or legs.  The examiner commented that the 
veteran's work history was not compatible with his prior 
report of being unable to stand.  

The veteran stated that his legs were currently "pretty 
good" and not bothering him.  On physical examination, there 
was pitting edema to mid-calf of 2+ on the right and 1+ on 
the left.  There was normal skin around the ankles and 
calves, with no evidence of brawny induration, brown 
discoloration or woody chronic ligneous cellulitis.  There 
were no appreciable varicose veins.  The veteran further 
reported that he had not noticed any change in his legs, feet 
or ankles in the past 15 years.  An ultrasound of the legs 
revealed a patent deep venous system bilaterally.  

The examiner reviewed the complete record and made specific 
comments on evidence noted therein.  The examiner observed 
that most of the medical attention afforded the veteran 
during service was for nasopharyngitis.  The examiner also 
noted that the report of VA hospital treatment shortly after 
service included a diagnosis of cellulitis, but was negative 
for any mention of any history of deep venous thrombosis.  

The examiner noted that the statements of Dr. Ambrosino and 
Dr. Kechejian relating the veteran's post-phlebitic syndrome 
and chronic venous insufficiency to a deep venous thrombosis 
and phlebitis suffered in service were apparently based on 
the veteran's own reported history, as there is no 
documentary medical evidence of phlebitis in service.  The 
examiner noted, for example, that in support of his own 
opinion, Dr. Ambrosino did not offer any evidence that he had 
directly discovered evidence of phlebitis.  

It was the VA examiner's opinion that the assumption that the 
veteran had deep venous thrombosis at any time in the past 
was apparently based on the fact that the perforators were 
incompetent (emphasis added).  He offered his opinion that if 
the veteran had had deep venous thrombosis, it had resolved 
itself leaving a patent system.  More importantly, the 
examiner noted, the veteran's legs do not bother him at 
present.  The only clinical evidence of past phlebitis is the 
1 and 2+ pitting edema, which can arise from many sources.  
The examiner noted that there currently was no evidence of 
chronic venous stasis.  

The examiner diagnosed cellulitis in service, with no 
evidence of deep venous involvement at that time, except for 
the patient's very unreliable history; and a long standing 
history of varicosities of the superficial veins, which 
included incompetent perforators.  The examiner noted that 
there was no direct evidence that these incompetent 
perforators were due to deep venous thrombosis, and opined 
that they were more likely due to varicosities with attending 
incompetent perforators.  

In a May 2001 addendum, the examiner elaborated on his prior 
opinion, noting that he had reviewed the claims file at the 
time of the April 2001 examination.  He noted that the 
veteran had cellulitis in service and in 1949, but that there 
was no evidence that those cellulitides caused a deep venous 
thrombosis.  There was evidence that the veteran had 
incompetent perforators which could be congenital or in 
association with varicose veins and not necessarily the 
result of deep venous thrombosis.  It was the examiner's 
opinion that it is not at least as likely as not that any 
currently diagnosed phlebitis or any other disability of the 
legs is related to the veteran's period of active service.  
As for the opinions offered by the private physicians, the VA 
examiner noted that there was no documentary evidence to 
support their findings that the veteran suffered phlebitis or 
deep venous thrombosis in service, whereas the VA examiner's 
opinion was based solely on the evidence of record.  

When the Board reviewed the case in October 2001, it was 
noted that the VA examination had been prior to receipt of 
complete treatment records.  The case was remanded to obtain 
any pertinent outstanding records and then forward the claims 
file to the VA examiner who performed the April 2001 
examination for a supplemental opinion as to whether the 
newly received evidence changes the opinions offered in April 
and May 2001.  

In an October 2001 letter to the veteran and his 
representative, the RO informed him of the provisions of the 
VCAA and offered him another opportunity to submit additional 
evidence in support of his claim, to include any information 
pertaining to treatment for phlebitis.  There was no response 
from the veteran or his representative. 

Additional VA treatment records were received and associated 
with the claims file and the case was returned to the VA 
examiner.  

In an April 2002 addendum, the April 2001 examiner stated 
that he reviewed the claims file again and noted that 
recently submitted medical records did include any pertinent 
records.  Thus, he indicated that his opinions offered in 
April and May 2001 had not changed.  

II.  Analysis

The veteran contends that he is suffering phlebitis, which 
was incurred in service.  In general, service connection may 
be established for a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. §§ 3.102, 3.303(d) (2001).

Service medical records include a diagnosis of cellulitis of 
the right leg and a VA hospital summary dated shortly after 
separation includes a diagnosis of cellulitis of the left leg 
and foot.  Post-service medical records include reports 
detailing surgical treatment for varicose veins in both legs 
and opinions offered by private physicians to the effect that 
the veteran suffers post-phlebitic syndrome that is related 
to service.  The record also includes the opinion of a VA 
examiner to the effect that any currently demonstrated leg 
disability is not likely related to service.  

The Board must determine whether a preponderance of the 
evidence supports the claim or whether all of the evidence is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  In making this 
determination, the Board must weigh the evidence and, in so 
doing, may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A diagnosis or opinion by a health care professional need not 
be accepted as conclusive, and is not entitled to absolute 
deference; rather, it is the Board's responsibility to weigh 
and assess the credibility of the medical evidence of record.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  For example, a post-
service reference to injuries sustained in service, without a 
review of service medical records, would not constitute 
probative medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Among other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

After carefully considering the evidence of record, the Board 
finds that the opinion offered by the VA examiner is more 
probative on the question of whether the veteran currently 
has a leg condition, claimed as phlebitis, as a result of 
disease or injury incurred or aggravated in service.  
Clearly, such opinion was based upon examination of the 
veteran, and a thorough review of the actual evidence in the 
claims file; in rendering the opinion, the physician cited to 
specific evidence in the record and included a discussion of 
why the opinions offered in support of the veteran's claim 
were not persuasive.  Based on his review of the record, the 
VA examiner opined that the cellulitis suffered in service 
and shortly thereafter had not caused deep venous thrombosis, 
and that, hence, any current venous condition affecting the 
legs is not related to service.  The Board finds that such 
opinion is more probative of the question at issue, and is 
entitled to greater weight.  See Prejean, 13 Vet. App. at 
444.  

The clear distinction between the VA examiner's opinion and 
those offered by the private physicians is that the private 
physicians apparently based their opinions on the assumption 
that the veteran had phlebitis or deep venous thrombosis in 
service, whereas the VA examiner expressly noted that there 
was no evidence that the veteran suffered any such condition 
in service.  As indicated above, in accordance with the 
Court's instructions, the Board, through the RO, attempted to 
obtain supplemental information for the private physicians as 
to the bases for the earlier opinions.  In a later statement, 
Dr. Ambrosino stated that he had attributed the veteran's 
post-phlebitic syndrome to a deep venous thrombosis which the 
veteran described he had in service (emphasis added), without 
more; this is effectively an acknowledgment that the opinion 
was based upon the veteran's own reported history.  While Dr. 
Kechejian did not directly respond to the RO's attempts to 
ascertain the bases for his opinion, the assertions in his 
earlier opinion as to what the medical records 
contemporaneous to service showed clearly were at odds with 
the actual records (which he mistakenly believed had been 
destroyed).  Unfortunately, the veteran frustrated the RO's 
attempts to obtain further opinion from Dr. Kechejian, based 
upon an actual review of the medical records in question, by 
failing to provide authorization for the RO to furnish copies 
of those records to that physician.  

Regardless of whether Dr. Kechejian, like Dr. Ambrosino, also 
based his opinion upon the veteran's own reported history (as 
opposed to some other unidentified evidence or information), 
the fact remains that both opinions were based on the 
assumption that the veteran had either had phlebitis or deep 
venous thrombosis in service, an assumption that the VA 
physician has concluded is not supported by the actual 
medical records.  The Board emphasizes that a medical opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).  As the statements of Drs. 
Ambrosino and Kechejian were based upon an apparently 
inaccurate medical premise, those opinions not only provide 
no basis for allowance of the claim, but also are, in fact, 
outweighed by a persuasive medical opinion that militates 
against the claim.  

The Board has also considered the veteran's own assertions, 
and the statement of the veteran's service colleague who 
recalled that the veteran was treated for phlebitis in 
service.  The Board notes, however, that as a layperson 
without the appropriate medical training and expertise, 
neither individual is competent to render a probative opinion 
on a medical matter, such as the etiology of the claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matters 
requiring medical knowledge"). 

Furthermore, while the veteran's sister, a registered nurse 
(who apparently has some medical training and experience) 
offered a similar recollection regarding the veteran's 
treatment immediately after service, the Board notes that the 
contemporaneously prepared medical records do not support 
that recollection.  The diagnosis at that time was 
cellulitis; the record is absent for any reference to 
phlebitis at that time.  Significantly, neither the veteran 
nor his sister has presented or alluded to the existence of 
any medical evidence that would support a diagnosis of 
phlebitis in or shortly after service.  

For all of foregoing reasons, Board must conclude that the 
preponderance of the competent evidence is against the 
veteran's claim for service connection for a venous condition 
affecting the legs claimed as phlebitis, and that the 
criteria for service connection for any such disability has 
not been met.  As such, the benefit of the doubt rule is not 
for application, and the claim on appeal must be denied.  See 
38 U.S.C.A. § 5107(b);  Gilbert , 1 Vet. App. at 55-57.  


ORDER

Service connection for phlebitis is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

